Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 15-17, the claim language recites “a pair of side wall portions … in which a seal member insertion hole…  is formed”.  Since a pair of walls is introduced and one insertion hole, it is unclear which one of or if both walls are intended to have the hole and how one hole can be in both walls.
In claim 1, line 17, the claim language recites “at a position facing the rotation-axial direction” and it is unclear what item or concept is located at this position.
In claim 1, line 18, the claim language recites “with the restricting blade interposed there between”.  It is, again, unclear which item is being referred to in this phrase: the pair of side walls, the pair of side frames, or possibly the seal member insertion hole, assuming the claim intends two holes.
As such, the claims are deemed indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delcamp et al. (US Pub.2009/0035011).
Regarding claim 1, Delcamp et al. (US Pub.2009/0035011) teach a developing device (fig.1) comprising: a development container (fig.3, #1) having an opening (fig.3, between #10A & #10B) and internally containing developer including toner (para.0023); a developer carrier which is rotatably supported by the development container and has a development area where part of an outer circumferential surface carrying the developer (fig.1&2, #2) is exposed from the opening in opposition to an image carrier, and which feeds the toner to the image carrier in the development area (para.0001); and a restricting blade which is placed on an upstream side of the development area in a rotational direction of the developer carrier and which restricts layer thickness of the developer carried by the developer carrier (fig.1&2, #3; para.0024), wherein the development container includes: a pair of side frames fitted at both end portions of the development container in a rotation-axial direction of the developer carrier to support the developer carrier (fig.2&3, #11A& #11B); and a pair of side wall portions which are located inward of the pair of side frames in the rotation-axial direction (fig.2&3, inner wall surface portion of #11A& #11B with the protruding portion in front of #7A&#7B)  and in which a seal member insertion hole extending through along the rotation-axial direction is formed at a position facing the rotation-axial direction (fig.2&3, hole space between protruding wall portions and axial connecting wall facing them, the space that holds #7A in fig.2) with the restricting blade interposed therebetween (fig.1&2, #3 between two end hole spaces) and further facing an end edge of the restricting blade in the rotation-axial direction (see fig.1-3), and the developing device further includes a blade-side side seal which is inserted in the seal member insertion hole to block a gap between the restricting blade and the side wall portion (fig.2&3, #7A& #7B).
Regarding claim 2, Delcamp et al. (US Pub.2009/0035011) teach a developing device wherein the blade-side side seal is formed from elastic material and pinched between an end edge of the restricting blade in the rotation-axial direction and the side frame as a result of fitting of the side frame to the development container (para.0024).
Regarding claim 3, Delcamp et al. (US Pub.2009/0035011) teach a developing device wherein the blade-side side seal is sponge (para.0024&0025).
Regarding claim 4, Delcamp et al. (US Pub.2009/0035011) teach a developing device wherein the restricting blade includes a stationary part fixed to the development container (fig.2, upper edge of #3 fixed and sandwiched between the longitudinal upper wall and the protruding side wall portion; para.0025, made of rigid steel), and a restricting part protruded from the stationary part toward the developer carrier (fig.2, lower end of #3; para.0024), and the blade-side side seal is in contact with the stationary part so as to block a gap between the stationary part and the side wall portion (see fig.2-3 and para.0024-0025).
Regarding claim 5, Delcamp et al. (US Pub.2009/0035011) teach a developing device wherein the developer is a nonmagnetic one-component developer composed of nonmagnetic toner alone (para.0001-0002: only toner is mentioned and no use of magnets in developing is mentioned).
Regarding claim 6, Delcamp et al. (US Pub.2009/0035011) teach an image forming apparatus comprising: an apparatus body (para.0001-0002); the image carrier provided inside the apparatus body and having an outer circumferential surface on which an electrostatic latent image is to be formed (para.0001-0002); and the developing device according to claim 1 (see rejection herein), which is removably provided inside the apparatus body and which, while fitted inside the apparatus body, develops the electrostatic latent image into a toner image with the developer carrier brought into contact with or proximity to the outer circumferential surface of the image carrier (para.0001-0003).
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LKR/
12/15/2022
/Arlene Heredia/          Primary Examiner, Art Unit 2852